Citation Nr: 1443491	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vitiligo, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type II.

2.  Propriety of the reduction of the disability rating assigned to residuals of prostate cancer from 100 percent to 40 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, a videoconference hearing was held before the undersigned.  A transcript of that proceeding is associated with the claims file.

In June 2010, October 2011, and August 2013 this matter was remanded for further development.

In the Board's August 2013 Introduction, the Board accepted the Veteran's January 2012 statement as claims for increased ratings for diabetes mellitus, type II, left lower extremity diabetic peripheral neuropathy, and right lower extremity peripheral neuropathy and these issues were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In a September 2013 submission, the Veteran filed another increased rating claim for diabetes mellitus, type II, and peripheral neuropathy.  To date such claims have not been addressed and are, again, referred to the AOJ for appropriate action.

In the January 2012 statement, the Veteran asserted that as his disability has increased, it has become more difficult for him to work.  A claim for a total disability rating due to individual unemployability (TDIU) was referred to the AOJ for appropriate action.  To date such claim has not been addressed and is, again, referred to the AOJ for appropriate action.

The issue of propriety of the rating reduction for residuals of prostate cancer is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Vitiligo was not manifested during service and is not otherwise related to the Veteran's active service, to include exposure to herbicides or other chemicals; and, vitiligo was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for vitiligo have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2005 and March 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the duty to assist provisions, all reasonable attempts should be made to obtain records pertinent to the claim.  If any records cannot be obtained after reasonable efforts have been made, a formal determination must be issued that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The June 2006 rating decision which denied entitlement to service connection for, in pertinent part, vitiligo references "original service medical records, copies of service personnel records and DD-214" for the Veteran's period of active service.  The RO stated that service treatment records did not show a confirmed, clinical diagnosis of a chronic skin disability.  

While the Veteran's service personnel records and DD Form 214 are on file, the Veteran's service treatment records are no longer on file.  This matter was remanded in August 2013 to associate the records with the claims file.  

In August 2013, requests were made for the Veteran's service treatment records; however, the National Personnel Record Center (NPRC) indicated that all records have been sent.  In November 2013 and December 2013, further responses from the NPRC were received which reflected that all records were sent.  In May 2014, the AMC issued correspondence to the Veteran indicating that his service treatment records had been requested and that all efforts had been exhausted.  He was notified that further efforts to obtain the records would be futile.  The Veteran was requested to submit his records but he indicated that he does not have copies.  The Board finds that the duty to assist provisions were complied with and it is clear that further attempts to obtain the records would be futile.  While it appears that the records had previously been associated with the claims folder and that VA officials had the benefit of reviewing the records at one point, the records are no longer available.  

Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Otherwise, the evidence of record contains the Veteran's service personnel records and post-service private and VA treatment records.  The Board concludes that no available outstanding evidence has been identified pertaining to the claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

In September 2010, the Veteran underwent a VA examination and an addendum opinion was proffered in July 2011.  Thereafter, in November 2011 the Veteran underwent another examination and an opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability. 38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  Vitiligo is not considered a presumptive condition.  Furthermore, there is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of vitiligo.

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application, as he does not have a presumptive disability.  

For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for vitiligo due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Again, the Veteran asserts that his vitiligo is due to herbicide exposure or other chemical exposure during service, and he has also asserted that his vitiligo is due to his service-connected diabetes mellitus, type II.  

As detailed above, the Veteran served in Vietnam during his period of active service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed previously, his vitiligo does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  

In light of the missing service treatment records, the Board does not have the benefit of reviewing any medical evidence from service.  However, the post-service medical evidence reflects that vitiligo was diagnosed in or about 2001.  This constitutes a period of over three decades between service separation and a diagnosis.  Furthermore, the Veteran has not otherwise submitted any evidence in support of his assertion that his vitiligo is due to herbicide or chemical exposure.  

In September 2010, the Veteran underwent a VA examination.  He reported hypo pigmented or no tanning areas of the skin in the 1970's.  The medical records on file reflect that vitiligo was diagnosed in 2001.  The examiner stated that the cause of vitiligo is not known and it is not thought to be related to chemical exposure.  The examiner stated that there is no connection to the Veteran's military service.

In July 2011, another VA examiner conducted a review of the record and after reviewing several medical texts could find no link between chemical exposures and vitiligo.  The examiner also stated that vitiligo was not listed as one of the currently recognized presumptive diagnoses associated with Agent Orange exposure.  The examiner noted that review of medical records revealed that the Veteran's mother has vitiligo establishing genetics as the most likely cause.  Additionally, he has been evaluated by VA dermatology for secondary causes which has been negative.  The examiner stated that while type I diabetes mellitus is listed as associative, it is not causative.  The Veteran has type II, diabetes mellitus.  The examiner explained that there are three pathophysiologic theories:  autoimmune theory; neural theory; and, self-destructive process in which melanocytes fail to protect themselves against cytotoxic melanin precursors.  The examiner explained that while vitiligo is considered to be an acquired disease, 25 to 30 percent of cases are familial.  The mode of transmission is unknown; the condition seems to be polygenic or autosomal dominant with incomplete penetrance and variable expression.  Associated disorders are alopecia areata; type I, diabetes mellitus; adrenal insufficiency; hyperthyroidism and hypothyroidism; mucocutaneous candidiasis; pernicious anemia; polyglandular autoimmune syndromes; and, melanoma.  

In November 2011, the Veteran underwent another VA examination.  The examiner opined that the Veteran's vitiligo is not proximately due to or the result of his diabetes mellitus, type II.  The examiner explained that vitiligo affects up to 2 percent of the population and it is estimated that two to five million Americans have the condition.  In most cases, vitiligo develops early in life, between the ages of 10 and 30 years.  Ninety-five percent of those affected will develop before the age of 40, both men and women are equally likely to develop vitiligo.  Vitiligo may run in families; those with a family history of vitiligo or premature graying of the hair are at increased risk for the development of vitiligo.  Other risk factors that increase one's chances of developing vitiligo include having autoimmune diseases, such as autoimmune thyroid disease (Hashimoto's thyroiditis).  

The Veteran reported noticing hypopigmented areas of his body in the 1970's when he was in his 20's.  The Veteran was diagnosed with diabetes mellitus, type II, in 1986 at the age of 40, at least 10 years after he first noted hypopigmented areas of his body.  Vitiligo occurred at least ten years before his diabetes, making it impossible for diabetes mellitus, type II, to be the cause of his vitiligo.  The examiner noted that the Veteran's mother had vitiligo and there is a familial link in the Veteran's vitiligo.  Based on the above facts, the examiner opined that the Veteran's vitiligo is not proximately due to or the result of his diabetes mellitus, type II.  The examiner also opined that the Veteran's vitiligo is not aggravated by his diabetes mellitus, type II.  The examiner acknowledged the Veteran's treatment with topical steroid ointment from September 2002 to November 2003, and his treatment for vitiligo from July 2009 to June 2011.  The examiner commented that his vitiligo remained the same, and consisted of a topical steroid ointment and an immunosuppressant topical ointment.  The examiner stated that there was no medical evidence of any skin infection of the vitiligo skin lesions due to his diabetes mellitus, type II.  The examiner stated that current examination showed that total area of involvement of vitiligo remained at approximately 30 percent with no evidence of infection of the vitiligo skin lesions.  His treatment remained the same:  a topical steroid ointment and an immunosuppressant topical ointment.  Based on the above, the examiner opined that the Veteran's vitiligo has not been aggravated (made permanently worse beyond the natural progression of the disease) by the diabetes mellitus, type II.  

Based on the collective negative etiological opinions relating his vitiligo to herbicides and chemical exposures in service and to his service-connected diabetes mellitus, type II, the Board has determined that the evidence of record does not support the Veteran's assertion that his vitiligo is due to service or to a service-connected disability.  The collective opinions of the VA examiners leads to a finding that the Veteran's vitiligo is less likely than not related to service or due to or aggravated by a service-connected disability.  The Board accepts the collective opinions as being the most probative medical evidence on the subject, as such were based on a physical examination of the Veteran and a review of the medical records, and the medical opinions taken together contain appropriate rationale.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds the opinions to be probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no contrary opinions of record with regard to the etiology of his vitiligo.  

The Board has considered the Veteran's contention that a relationship exists between his vitiligo and service, to include his assertions that his vitiligo is due to herbicide and chemical exposures, and his assertions that his vitiligo is due to his service-connected diabetes mellitus, type II.  The Board acknowledges that while a diagnosis of vitiligo is not documented until 2001, over three decades after service, the Veteran asserts that he noticed hypopigmented/nontanning areas of the skin in the 1970's.  Such lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the November 2011 VA examiner explained, vitiligo affects up to 2 percent of the population and it is estimated that two to five million Americans have the condition.  In most cases, vitiligo develops early in life, between the ages of 10 and 30 years.  Ninety-five percent of those affected will develop before the age of 40, both men and women are equally likely to develop vitiligo.  Vitiligo may run in families; those with a family history of vitiligo or premature graying of the hair are at increased risk for the development of vitiligo.  However, the Board notes that even if the Veteran was showing signs of vitiligo in the 1970's, in the years following separation from service, the service treatment records (which were reviewed by VA officials prior to going missing) prior to his separation in June 1970 were negative for vitiligo.  Moreover, the VA examiners, acknowledging his contentions that he noticed hypopigmented and nontanning areas in the 1970's, concluded that his vitiligo is not due to herbicide or chemical exposures in service and that his vitiligo is not due to or aggravated by his service-connected diabetes mellitus, type II.  

Notwithstanding this, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Such assertions of skin symptoms were considered in formulating the negative etiological opinions.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

As the Veteran's vitiligo was not shown in service, and the records contain no suggestion of a causal link between his vitiligo and active service and a service-connected disability, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for vitiligo is denied.


REMAND

In an August 2013 rating decision, the RO reduced the rating assigned to residuals of prostate cancer from 100 percent to 40 percent disabling, effective December 1, 2013.  In a September 2013 submission, the Veteran expressed disagreement with the reduction of the disability rating assigned to residuals of prostate cancer.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of the propriety of the reduction of the disability rating from 100 percent to 40 percent disabling for residuals of prostate cancer.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


